Citation Nr: 1714375	
Decision Date: 05/02/17    Archive Date: 05/11/17

DOCKET NO.  11-23 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for bipolar disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel



INTRODUCTION

The Veteran had active duty service from July 1980 to February 1983.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) that declined to reopen a previously denied claim for service connection for bipolar disorder.  

The Veteran was scheduled for a Travel Board hearing in June 2014, but she cancelled it.  The Board accordingly deems the Veteran's hearing request to be withdrawn.  See 38 C.F.R. § 20.704 (e) (2016). 

The Board issued a decision in June 2016 that reopened the claim and remanded it for further development.  In a September 2016 rating decision, service connection for posttraumatic stress disorder (PTSD) was established and a 70 percent rating was assigned effective March 11, 2010.  

The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).  


FINDING OF FACT

In February 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that she wanted to withdraw her claim for service connection for bipolar disorder.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal regarding the issue of entitlement to service connection for bipolar disorder have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).
REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105 (West 2014), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2016).

In February 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that she wanted to withdraw her claim for service connection for bipolar disorder because she was completely satisfied with the grant of 70 percent service-connected compensation for PTSD.  See VA Form 21-4138.  As she has withdrawn her appeal concerning the claim for service connection for bipolar disorder, there remain no allegations of errors of fact or     law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal concerning this claim and it is dismissed. 


ORDER

The issue of entitlement to service connection for bipolar disorder is dismissed.



____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


